Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered on or about April 20, 2005, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of seven years, unanimously affirmed.
Defendant’s argument that the evidence was legally insufficient to support his conviction is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. We further find that the verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its evaluation of the victim’s opportunity to observe defendant. Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.